Holmes, J.,
dissenting. In order to constitute a year of service, a teacher, pursuant to the pertinent statutes, must have at least one hundred twenty days of teaching under a teacher’s contract. There is absolutely no evidence here that Donnis Crawford had a teacher’s contract with the Akron public school system. To the contrary, the only evidence before the trial court was that Crawford’s substitute teaching in the Akron Public Schools was under a temporary certificate which is not considered for pay or longevity purposes as being a contractual teaching status.
The majority here has not correctly analyzed the pertinent statutes. R.C. 3317.13 clearly provides that for a teacher to be eligible for a year of service credit, it must be established that teaching services were performed under a teacher’s contract. R.C. 3319.08, which deals with teacher employment and reemployment contracts, provides that teachers’ contracts may only be of two types, “limited” and “continuing,” both of which must be in writing. However, this section does provide for the recognition of an employment contract even though there is no written agreement, “[i]f a board of education adopts a motion or resolution to employ a teacher under a limited or continuing contract and the teacher accepts such employment * * In this case, there was no evidence that the board of education had adopted such a resolution or motion to employ Crawford as required by the statute. Therefore, there has been no proof that these substitute teaching services were performed under a teacher’s contract pursuant to R.C. 3317.13.
It must also be pointed out that other sections of the Revised Code specifically differentiate between the teaching services of a regular full-time teacher and a substitute part-time teacher. In R.C. 3319.10, which relates to employment and status of substitute teachers, it is provided, in pertinent part, that:
“A teacher employed as a substitute for one hundred twenty days or more during a school year and re-employed for or assigned to a specific-teaching position for the succeeding year shall receive a contract as a regular teacher if he meets the local educational requirements for the employment of regular teachers.”
Accordingly, even if a substitute teacher were to teach for one hundred twenty, days or more during a school year, unless he were also reemployed for or assigned to a specific teaching position for the succeeding year, he is not entitled to receive a contract as a “regular teacher.” Moreover, R.C. 3319.10 further provides, in part:
*329“A teacher employed as a substitute with an assignment to one specific teaching position shall after sixty days of service be granted sick leave, visiting days, and other local privileges granted to regular teachers including a salary not less than the minimum salary on the current adopted salary schedule.”
A substitute teacher, therefore, who is not assigned to a specific teaching position is not, regardless of the number of days which he teaches, entitled to such “privileges” as a salary not less than the minimum on the current adopted salary schedule.
The trial court found that, since there was no evidence of an oral or written contract between Crawford and the Board of Education of the Akron Public Schools, she was employed by the Akron Public Schools as a substitute on a casual day-to-day basis. As such, the trial court applied the provisions of R.C. 3319.10, which provide:
“Teachers employed as substitutes on a casual or day-to-day basis shall not be entitled to the notice of nonre-employment prescribed in section 3319.11 of the Revised Code, but boards of education may grant such teachers sick leave and other local privileges and cumulate such service in determining seniority.”
In urging that the trial court did not properly apply the foregoing provision of R.C. 3319.10, Crawford argues that boards of education do not have discretion as to whether they will recognize years of service credits and that the provisions of R.C. 3317.13 and 3317.14 are mandatory. However, the specific provisions of R.C. 3319.10 prevail over the general provisions of R.C. 3317.13 and 3317.14. Even though a board of education is not required to grant substitute teachers “local privileges” or to “cumulate such service in determining seniority,” they are authorized, at their discretion, to do so.
Crawford also argues that the provisions of R.C. 3319.10 apply to rights and privileges other than those specified in R.C. 3317.13. On the contrary, R.C. 3319.10 refers to “local privileges * * * including a salary not less than the minimum salary on the current adopted salary schedule.” Therefore, I conclude that the privileges specifically addressed by R.C. 3319.10 encompass those embodied in R.C. 3317.13.
Accordingly, appellant Crawford’s substitute teaching service for the Akron Public Schools does not constitute a year of service under R.C. 3317.13, and the board was not required to recognize such service for salary schedule purposes. The judgment of the court of appeals should be affirmed.
Hendrickson, J., concurs in the foregoing dissenting opinion.